Court of Appeals
of the State of Georgia

                                            ATLANTA,____________________
                                                     January 19, 2017

The Court of Appeals hereby passes the following order:

A17D0221. IN THE INTEREST OF: N. M. AND K. G., CHILDREN
    (FATHER).

       On December 24, 2016, the father of minor children N. M. and K. G. filed this
application for discretionary appeal from the trial court’s order denying his motion for
a new trial in this termination of parental rights case. The father has failed, however,
to include file-stamped copies of either the order terminating his parental rights or his
motion for a new trial.1 As a result, we are unable to ascertain whether his motion was
timely filed and tolled the time for filing this application.
       An application is timely if it is filed within 30 days of entry of the order sought
to be appealed.      OCGA § 5-6-35 (d).          For this Court to have jurisdiction, an
application for discretionary appeal must be timely filed. See In the Interest of
B. R. F., 299 Ga. 294, 298 (788 SE2d 416) (2016); Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Although a motion for a new trial may extend the time in
which appellate relief may be sought, it must be filed within 30 days of the entry of
judgment. OCGA §§ 5-5-40 (a); 5-6-35 (d). An untimely motion for a new trial is void
and does not toll the time for filing the application. See Wright v. Rhodes, 198 Ga.
App. 269, 269 (401 SE2d 35) (1990).



       1
        The father has submitted a copy of the order terminating his parental rights,
although it lacks a file-stamp. He has not submitted a copy of his motion for a new
trial.
       As the applicant, the father bears the burden of showing that his application
should be granted. Harper v. Harper, 259 Ga. 246, 246 (378 SE2d 673) (1989). As
part of this burden, he is required to “include a copy of any petition or motion which
led directly to the order or judgment being appealed.” Court of Appeals Rule 31 (b)
(2016); see also OCGA § 5-6-35 (c). By omitting from his application file-stamped
copies of the trial court’s order terminating his parental rights and his motion for a new
trial, the father has failed to show that this Court has jurisdiction to consider his
application.   Consequently, this application for discretionary appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   01/19/2017
                                                 I certify that the above is a true extract f rom
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.